Title: To James Madison from Edmund Pendleton, 28 April 1792
From: Pendleton, Edmund
To: Madison, James


Richmond, April 28, 1792.
… The Presidents getting the Representation Bill placed on constitutional ground by his Negative, and the stand made by the Judge against an unconstitutional Law, seem [to] give Gen’l pleasure, some few present Members of our Assembly & those who have imbibed prejudices there formerly, excepted as to the Judges. An Impeachment is said to be talked of, they don’t seem to approve so much the Conduct of the Gent’n at New York on the like occasion.…
